

THE REGISTRY MANAGEMENT COMPANY, LLC


110 East Broward Blvd.
Fort Lauderdale, Florida 33301




February 1, 2008


theglobe.com, inc.
110 East Broward Blvd.
14th Floor
Ft. Lauderdale, FL 33302


Re: Proposed Acquisition of Business and Assets of Tralliance Corporation
(“Company”)


Gentlemen:


The purpose of this letter (this “Letter”) is to set out certain non-binding
understandings and certain binding agreements among The Registry Management
Company, LLC, a Delaware limited liability company, or one of its affiliates or
related entities (“Buyer”), Tralliance Corporation, a New York corporation (the
“Company"), and theglobe.com, inc., a Delaware corporation and the sole
shareholder of the Company (“Seller”), with respect to a potential acquisition
(the “Proposed Acquisition”) of substantially all of the business and net assets
of the Company (or a successor created to facilitate such Proposed Acquisition),
together with the acquisition of approximately 269 million shares of the
Seller’s common stock (the “Shares”), by the Buyer or certain of its affiliates
and related parties.


1. The parties hereto shall promptly proceed with the negotiation of a
definitive purchase agreement with respect to the Proposed Acquisition (together
with all related agreements, documents, and instruments, a “Definitive
Agreement”), containing, among other things, the terms and conditions set forth
in the outline of terms attached to this Letter as Exhibit A.


2. Following execution of this Letter by all of the parties, the Seller and the
Company shall afford Buyer and its officers, employees, and agents
(collectively, “Representatives”) full and free access to the properties, books,
and records (including, without limitation, financial, operating, and other
data) of the Company, as well as to the Company’s independent accountants, at
reasonable times in order to permit Buyer to make such investigation of the
business, properties, and operations of the Company as Buyer may deem
appropriate. Information disclosed to Buyer and its Representatives pursuant to
this Letter shall be subject to, and handled, on a confidential basis.


--------------------------------------------------------------------------------





 
3. Each of the Seller and the Company represents and warrants to Buyer that (a)
neither of them has entered into any agreement pursuant to which any person or
entity has obtained the right to acquire any portion of the securities or assets
of the Company; (b) the execution, delivery, and performance of this Letter by
the Seller and the Company does not and will not breach, violate, conflict with,
or permit the cancellation of, any agreement to which the Seller or the Company
is a party or by which the Company or the Company’s properties are bound; and
(c) that Seller is the sole stockholder and holder of any equity interest
(including any rights to receive any equity interest) in the Company.


4. Buyer shall be responsible for its fees, costs, and expenses incurred in
connection with the Proposed Acquisition, and the Seller shall be responsible
for the fees, costs, and expenses incurred by the Seller and the Company in
connection with the Proposed Acquisition, in each case including, but not
limited to, commissions or fees of any broker or finder referred by either of
them and any attorneys’ or accountants’ fees incurred by either of them in
connection with the Proposed Acquisition.


5. This Letter may be terminated at any time by Buyer, on the one hand, or the
Company or Seller, on the other hand, in the event that a Definitive Agreement
has not been executed by all parties by February 20, 2008. The parties agree to
use their respective good faith efforts to negotiate and enter into a Definitive
Agreement by such date.


6. This Letter may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which taken together shall constitute
one and the same document. This Letter shall be effective upon the exchange by
facsimile or email of executed signature pages. This Letter shall be governed by
and construed in accordance with the laws of the State of Florida (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law).


Please be advised that other than paragraphs 2 through 6 above (the “Binding
Paragraphs”) which are intended to be binding and enforceable, this Letter is
not intended to bind Buyer, the Company, or the Seller in any way. Rather, this
Letter is written solely as a summary of terms upon which Buyer would consider
the Proposed Acquisition and is intended to serve merely as a guide to the
preparation of a Definitive Agreement satisfactory to the parties to this
Letter. It is expressly understood and agreed that (a) Exhibit A to this Letter
is not considered to be part of the Binding Paragraphs; (b) no liability or
binding obligation is intended to be created between or among any of the parties
to this Letter, except with respect to the Binding Paragraphs; and (c) other
than with respect to the Binding Paragraphs, any legal rights and obligations
between or among any of the parties to this Letter will come into existence only
upon the parties’ execution and delivery of a written Definitive Agreement, and
then only in accordance with the terms and conditions of such Definitive
Agreement.


--------------------------------------------------------------------------------





The Binding Paragraphs shall survive termination of this Letter and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns. The rights and obligations of any party to this Letter
under the Binding Paragraphs may not be assigned by any party without the prior
written consent of the other parties, except that Buyer may make any such
assignment to an affiliate of Buyer without the prior consent of the other
parties.


Please indicate your agreement to the terms of this Letter by executing the
enclosed copy of this Letter.


                        Very truly yours,


 
THE REGISTRY MANAGEMENT COMPANY,
LLC
           
 
By:
 /s/ Michael S. Egan  
Its:
Manager









Acknowledged and agreed to
this first day of February, 2008


“Company”:


Tralliance Corporation




By: /s/ Edward A. Cespedes___
Its:  CEO




“Seller”:


theglobe.com, inc.




By: /s/ Edward A. Cespedes___
Its: President



--------------------------------------------------------------------------------



Exhibit A


Tralliance Corporation Term Sheet


February 1, 2008



Company:
Tralliance Corporation (referred to as the “Company”).




Seller:
theglobe.com, inc.




Buyer:
The Registry Management Company, LLC, or one of its affiliates. The Buyer is
controlled by Michael Egan and each of Edward Cespedes and Robin Segaul
Lebowitz, each a director of the Seller, own a minority interest.




Structure:
The Proposed Acquisition of the Company by the Buyer, together with the purchase
and sale of approximately 269 million shares of the Seller’s common stock, $.001
par value (the “Shares”), to the Buyer, shall be accomplished in a form to be
determined in light of applicable tax, legal, and financial considerations. Most
likely, the form will involve the acquisition of all of substantially all of the
business and net assets of the company via an asset purchase transaction,
together with the purchase of the Shares, pursuant to a Stock Purchase
Agreement. After giving affect to the Shares issued in the Proposed Acquisition,
the Buyer, Michael Egan and his affiliates or related parties will own
approximately 76% of the Company on an outstanding common stock basis.

 

Consideration:
In consideration for the purchase of substantially all of the business and net
assets of the company and the Shares, the Buyer shall, or shall cause its
affiliates and other related parties to, (a) exchange and surrender to the
Seller all of their right, title and interest to the convertible promissory
notes described on Schedule A attached hereto, together with all accrued and
unpaid interest thereon, as well as outstanding rent and miscellaneous fees due
and unpaid to the Buyer or Mr. Egan and his affiliates through the date of
closing of the Proposed Transaction (equal to approximately $6.0 million in the
aggregate as of December 31, 2007) and (b) pay an earn-out to the Seller equal
to 10% of the Buyer’s net revenue derived from “.travel” names registered by the
Company through May 5, 2015, as more particularly described below. The net
present value of the minimum guaranteed earn-out payments is estimated to be
approximately $1.3 million, bringing the total consideration to approximately
$7.3 million.


--------------------------------------------------------------------------------






Revenue Sharing:
As indicated above, the Definitive Agreement will include a provision whereby
the Buyer will pay 10% of its net revenue from the registration of “.travel
names by the Company through May 5, 2015. Buyer shall further guaranty that such
payments will be no less that $300,000 in the first year following the closing
of the transaction and increasing by $25,000 in each subsequent year.




Due Diligence:
Buyer intends to undertake full legal and financial due diligence review of the
Company. This will include, without limitation, a review of recent financial
results. The results of Buyer’s due diligence shall be satisfactory to Buyer in
its sole discretion.

   

Shareholder Approval,
Fairness Opinion
and other:
 The Proposed Acquisition will be subject to approval by the Seller’s
shareholders at a duly called meeting of the Seller’s shareholders. In addition,
the parties obligations to conclude the Proposed Acquisition will be subject to
receipt by the Seller of an opinion of an independent valuation expert, that the
Proposed Acquisition is “fair” to the shareholders of the Seller from a
financial point of view. The Proposed Acquisition will also be subject to the
accuracy and/or satisfaction of the representations, warranties, covenants, and
conditions included in a Definitive Agreement. The Definitive Agreement will
include customary representations, warranties, covenants, indemnities and
conditions, as well as a non-competition agreement, applicable to the Seller.

   






--------------------------------------------------------------------------------



Schedule A






Outstanding Principal E&C Capital Partners, LLP Convertible Notes
 
$
1,700,000
 
Outstanding Principal E&C Capital Partners II, LLP Convertible Notes
   
1,700,000
 
Outstanding Principal Dancing Bear, Inc Convertible Notes
   
1,250,000
 
Accrued Interest E&C Capital Partners, LLP
   
448,082
 
Accrued Interest E&C Capital Partners II, LLP
   
448,082
 
Accrued Interest Dancing Bear, Inc.
   
58,630
 
Outstanding Rent & Miscellaneous Fees
   
440,000
           
Total as of December 31, 2007
 
$
6,044,794
 




--------------------------------------------------------------------------------

